DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements submitted on 7/27/2020 and 12/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they recite “A computer-readable storage medium storing a bitstream”, which appears to cover both transitory and non-transitory embodiments.  Applicant’s specification, paragraph [0029] explicitly recites: 
“Examples of the computer-readable recording medium include magnetic storage media (e.g., a read-only memory (ROM), a floppy disc, and a hard disc), optically readable media (e.g., a compact disc-read only memory (CD-ROM) and a digital versatile disc (DVD)), and carrier waves (such as data transmission through the Internet).”
The broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both nonstatutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "nontransitory'' to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101 ). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). In this case, “A machine-readable medium” can be openly 
However, the rejection under 35 U.S.C. 101 can be overcome by specifically reciting the medium as being non-transitory.  The examiner recommends adding language as such in order to cure this deficiency (e.g. non-transitory computer-readable storage medium).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. US 10764593 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
**Note: The items that are BOLD indicate claim limitations that are identical in the issued patent and the instant application.

Instant Application
U.S. Patent No. 10,764,593 
1. A video decoding apparatus, the video decoding apparatus comprising:


a receiver which receives transmission unit data;


an inverse multiplexer which identifies a type of a current picture included in the transmission unit data, the transmission unit data comprising a temporal layer access picture accessed for temporal layer up-switching from a lower temporal sub-layer to an upper temporal sub-layer, by using type syntax information included in the transmission unit data; and

a decoder which decodes the current picture based on the identified type,

wherein the type syntax information indicates whether the current picture is a first temporal layer access picture or a second temporal layer access picture,

wherein, when the type syntax information indicates the type of the current picture is the first temporal layer access picture, a first picture, which is decoded after the first temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the first temporal layer access picture, is capable of referring to a second picture decoded before the first temporal layer access picture, and




when the type syntax information indicates the type of the current picture is the second temporal layer access picture, a third picture, which is decoded after the second temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the second temporal layer access picture, is not capable of referring to a picture decoded before the second temporal layer access picture.



A video decoding method for decoding video having temporal scalability, the video decoding method comprising:

receiving transmission unit data obtained by splitting and encoding pictures included in a picture sequence into temporal sub-layers; and

identifying, by using type syntax information included in the transmission unit data, a type of a temporal layer access picture, wherein the temporal layer access picture being accessed for temporal layer up-switching from a lower temporal sub-layer to an upper temporal sub-layer and being initially decoded after up-switching,





wherein the type syntax information indicates whether the temporal layer access picture is a first temporal layer access picture or a second temporal layer access picture,

wherein, when the type syntax information indicates the type of the temporal layer access picture is the first temporal layer access picture, the first temporal layer access picture allows a first picture, which is decoded after the first temporal layer access picture, displayed later than the first temporal layer access picture and belongs to a first temporal sub-layer higher than a second temporal sub-layer in which the first temporal layer access picture is included, to refer to a second picture decoded before the first temporal layer access picture, and

when the type syntax information indicates the type of the temporal layer access picture is the second temporal layer access picture, the second temporal layer access picture restricts a third picture, which is decoded after the second temporal layer access picture, displayed later than the first temporal layer access picture and belongs to a third temporal sub-layer higher than a third temporal sub-layer in which the second temporal layer access picture is included, from referring to a picture decoded before the second temporal layer access picture.
Claim 2
Repeated from Claim 1 in encoding method form rather than decoding apparatus form.



Claim 1
See above mapping.
Claim 3
Repeated from claim 1 in “computer-readable storage medium” form rather than decoding apparatus form.

Claim 1

See above mapping.


As noted above, claim 1 of the instant invention is a variation of claim 1 of US Patent No. 10,764,593.  Specifically, claim 1 of the instant application is a video decoding apparatus while claim 1 of US Patent No. 10,764,593 is a video decoding method, wherein the claims differ in the following limitations, particularly such that the issued patent recites:
type syntax information indicates the first temporal layer access picture allows a first picture, which is decoded after the first temporal layer access picture, displayed later than the first temporal layer access picture and belongs to a first temporal sub-layer higher than a second temporal sub-layer in which the first temporal layer access picture is included, to refer to a second picture decoded before the first temporal layer access picture.  
when the type syntax information indicates the type of the temporal layer access picture is the second temporal layer access picture, the second temporal layer access picture restricts a third picture, which is decoded after the second temporal layer access picture, displayed later than the first temporal layer access picture and belongs to a third temporal sub-layer higher than a third temporal sub-layer in which the second temporal layer access picture is included, from referring to a picture decoded before the second temporal layer access picture.
One of ordinary skill in the art would readily recognize that the instant claims merely not requiring a first picture be displayed later than the first temporal layer access picture, and not requiring a third picture be displayed later than the first temporal layer access picture (in determining capability of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sullivan et al.: “CRA pictures with broken links”, 100. MPEG MEETING; 30-4-2013 – 4-5-2012; GENEVA; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), 7 May 2012 (2012-05-07), XP030052996 (hereinafter Sullivan) in view of Hendry et al. (US 20150085938 A1) (hereinafter Hendry) in view of Samuelsson et al.: “Temporal layer access pictures”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 JCTVC-G584, ITU-T, 2011. 11. 30., p. 1-5 (hereinafter Samuelsson).
Regarding claim 1, Sullivan discloses:
A video decoding apparatus, the video decoding apparatus comprising: 
a receiver which receives transmission unit data; [See Sullivan, abstract discloses “leading pictures” and “broken link” indicators, as corresponding with whether or not inter-prediction is enabled – which one of ordinary skill would understand as corresponding with pictures on varying temporal levels/layers.]
a decoder which decodes the current picture based on the identified type, [See Sullivan, abstract discloses classifying pictures as being “leading pictures” which cannot be decoded due to prior reference pictures, wherein decoder/encoder pairs are routine and conventional as would be understood by one of ordinary skill.]
wherein the type syntax information indicates whether the current picture is a first temporal layer access picture or a second temporal layer access picture, [See Sullivan, page 2, Section 1 discloses in the last sentence that a different NAL unit type could be used to indicate whether a CRA picture has a “broken link” status; See Sullivan, page 3, Section 3 discloses enabling identification of different types of pictures via NAL unit type value.]

an inverse multiplexer which identifies a type of a current picture included in the transmission unit data, the transmission unit data comprising a temporal layer access picture accessed for temporal layer up-switching from a lower temporal sub-layer to an upper temporal sub-layer, by using type syntax information included in the transmission unit data; and 
However, Hendry discloses:
an inverse multiplexer which identifies a type of a current picture included in the transmission unit data, [See Hendry, ¶ 0116, 0180 discloses signaling temporal_id syntax information, including layer identification and dependency information; See Hendry, ¶ 0110 discloses temporal_id being an identifier of a temporal layer; See Hendry, ¶ 0034 discloses an inverse transform module (140).]
the transmission unit data comprising a temporal layer access picture accessed for temporal layer up-switching from a lower temporal sub-layer to an upper temporal sub-layer, by using type syntax information included in the transmission unit data; and [See Hendry, ¶ 0161 discloses a temporal layer access picture indicates upswitching is possible in a sub-layer having temporal_id greater than the TLA picture (from a lower temporal sub-layer to an upper temporal sub-layer); See Hendry, ¶ 0139-0140 and Fig. 5 discloses that the output order of pictures may differ from the decoding order of pictures.  Hence, the temporal layer access picture being decoded after up-switching.]
It would have been obvious to the person having ordinary skill in the art at the time of the invention to modify the invention disclosed by Sullivan to add the teachings of Hendry in order to simplify a video coding layer type in a bitstream (Hendry, ¶ 0008).

wherein, when the type syntax information indicates the type of the current picture is the first temporal layer access picture, a first picture, which is decoded after the first temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the first temporal layer access picture, is capable of referring to a second picture decoded before the first temporal layer access picture, and 
when the type syntax information indicates the type of the current picture is the second temporal layer access picture, a third picture, which is decoded after the second temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the second temporal layer access picture, is not capable of referring to a picture decoded before the second temporal layer access picture. 
However, Samuelsson discloses:
wherein, when the type syntax information indicates the type of the current picture is the first temporal layer access picture, a first picture, which is decoded after the first temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the first temporal layer access picture, is capable of referring to a second picture decoded before the first temporal layer access picture, and [See Samuelsson, page 2, Figure 1 illustrates a first temporal layer access picture P (not highlighted), allowing a “first picture” decoded after (B, upper left of first temporal layer access picture – which is in a temporal layer higher than P) to refer to a “second picture” I (far left) clearly decoded before P.]
when the type syntax information indicates the type of the current picture is the second temporal layer access picture, a third picture, which is decoded after the second temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the second [See Samuelsson, page 3, section 2 discloses a TLA picture - all coded pictures with temporal_id higher than or equal to the temporal_id of the TLA picture that follows the TLA picture in decoding order and output order shall not use inter-prediction from any picture with temporal_id higher than or equal to the temporal_id of the TLA picture that precedes the TLA picture either in decoding order or output order, and any picture with temporal_id higher than or equal to the temporal_id of the TLA picture that precedes the TLA picture in decoding order also precedes the TLA picture in output order. So, in the case of a TLA picture, inter prediction from a picture decoded before the TLA picture is not performed on a picture having the qualities: 1) follows the TLA picture in decoding order and 2) belongs to a temporal layer equal to or higher than the temporal layer of the TLA picture, (the third picture is decoded after the second temporal layer access picture, and is higher than a temporal layer in which the second temporal layer access picture is included - thus meeting the two above mentioned criteria.]
It would have been obvious to the person having ordinary skill in the art at the time of the invention to modify the invention disclosed by Sullivan in view of Hendry to add the teachings of Samuelsson in order to allow the definition of a TLA picture in relation to a CRA picture – limiting unnecessary circumstances of inter-prediction and improving coding efficiency.

Regarding claim 2, One of ordinary skill in the art at the time of the invention would have been aware that decoding is simply the inverse operation of encoding and, in fact is often more generally referred to as "coding", encompassing both. Such a person would have been aware that in order to most accurately decode, it is typically best to use the same method on both the encoding and decoding ends.
Claim 2 thus recites analogous limitations to claim 1, and is therefore rejected based on the decoder of Claim 1 performing the complimentary operations of the corresponding encoder 

Regarding claim 3, this claim recites analogous limitations to claim 1 in the form of “a computer-readable storage medium” rather than “a video decoding apparatus”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 3 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows:
Hendry discloses
A computer-readable storage medium storing a bitstream, [See Hendry, Fig. 1 illustrates a memory element (150), and a bitstream transmitted from entropy encoding module (130).]


Allowable Subject Matter
The following claim 1 was drafted by the examiner and is considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration:
1. A video decoding apparatus, the video decoding apparatus comprising: 
a receiver which receives transmission unit data; 
an inverse multiplexer which identifies a type of a current picture included in the transmission unit data, the transmission unit data comprising a temporal layer access picture accessed for temporal layer up-switching from a lower temporal sub-layer to an upper temporal sub-layer, by using type syntax information included in the transmission unit data; and 
a decoder which decodes the current picture based on the identified type, 
wherein the type syntax information indicates whether the current picture is a first temporal layer access picture or a second temporal layer access picture, 
, displayed later than the first temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the first temporal layer access picture, is capable of referring to a second picture decoded before the first temporal layer access picture, and 
when the type syntax information indicates the type of the current picture is the second temporal layer access picture, a third picture, which is decoded after the second temporal layer access picture, displayed later than the first temporal layer access picture and belongs to an upper temporal sub-layer than a temporal sub-layer of the second temporal layer access picture, is not capable of referring to a picture decoded before the second temporal layer access picture. 

The Examiner notes that support for this proposed amendment is found in Fig. 18.  Applicant may provide minor alterations to the suggested language as needed.  So long as Applicant is able to convey the above underlined concept of display order influencing the capability of referring to given pictures decoded before a first TLA picture and second TLA picture (respectively), the claim should be in condition for allowance upon next amendment.  Additionally, similar amendments must be made to independent claims 2 and 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486